DETAILED ACTION
Claims 1-5, 7-16, 18, 22 and 26-30 are pending before the Office for review.
In the response filed April 22, 2022:
Claim 30 was amended.
Claims 17 and 19-21 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 1 under Dole. However Applicant’s amendments and arguments filed November 8, 2021, In particular, the cited prior art fails to teach or render obvious Applicant’s claimed process comprising a method of forming a recess and forming a film having a thickness that differs along a depth direction of the recess on a side wall of the recess wherein be includes supplying a first react and a second reactant and wherein at least one of following processing conditions is satisfied: in (b-1), a temperature of a stage on which the substrate is disposed is set to be lower than a temperature at which the adsorption of the first reactant to an entire surface of the recess in the depth direction of the recess is completed; and in (b-2), the temperature of the stage on which the substrate is disposed is set to be lower than a temperature at which the reaction of the second reactant to the entire surface of the recess in the depth direction of the recess is completed. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.
With regards to claim 30, the Examiner has rejected independent claim 19 under Korbin in view of Dole and Winniczek. However the cited prior art fails to teach or render obvious an etching method comprising forming a recess in a substrate, forming a film on a side wall of the recess at a temperature controlled such that the film has a thickness that differs along a depth direction of other recess; etching the substrate while suppressing a change of an opening dimension of an upper portion of the recess by the film formed in (b) thereby forming the recess having a tapered shape and expanding an opening dimension of a lower portion of the recess that is not covered with the film formed in (b) in a horizontal direction wherein in (b), the temperature is set to be lower than a temperature at which the film is formed on an entire surface of the recess in the depth direction of the recess. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713